DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1,2,4-7,9,11-14,16,18-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,3-8,10-15,17-20 of U.S. Patent No. 10902199. Although the claims at issue are not identical, they are not patentably distinct from each other because the additional claim elements towards strength and quality of the metric are not required elements to meet the claim scope of the instant invention.  See table below.
17/126676
10,902199
2. A computer-implemented method comprising: determining an intent value associated with one or more operative words in a communication, wherein the intent value 

4. The computer-implemented method of claim 2, further comprising: training an intent management engine using a set of annotation data, wherein the intent value is determined 

5. The computer-implemented method of claim 2, wherein the annotation for the intent value includes a confidence score for a strength of the association between the communication and the intent value.








6. The computer-implemented method of claim 2, further comprising selecting a selected human agent profile of the one or more human agent profiles, wherein the selected human agent profile is selected using a machine learning algorithm trained to identify a correlation of the selected human 

7. The computer-implemented method of claim 2, further comprising routing the communication between the device and the terminal device.








9. A machine comprising: a memory; and one or more processors coupled to the memory and configured to perform operations comprising: determining an intent value associated with one or more operative words in a communication, wherein the intent value and the one or more operative words are associated with an action taken by a device 


11. The machine of claim 9, wherein the one or more processors are further configured to perform operations comprising: training an intent management engine using a set of annotation data, wherein the intent value is 

12. The machine of claim 9, wherein the annotation for the intent value includes a confidence score for a strength of the association between the communication and the intent value.

13. The machine of claim 9, wherein the one or more processors are further configured to perform operations comprising: selecting a selected human agent profile of the one or more human agent profiles, wherein the selected human agent profile is selected using a machine learning algorithm trained to identify a correlation of the selected human agent profile to the intent value and the annotation.

14. The machine of claim 9, wherein the one or more processors are further configured to perform operations comprising: routing the 


16. A non-transitory computer readable medium comprising instructions that, when executed by one or more processors, cause a server computer to perform method comprising: determining an intent value associated with one or more operative words in a communication, wherein the intent value and the one or more operative words are associated with an action taken by a device associated with the communication; generating an annotation for the intent value, wherein the annotation describes an association between the communication and the intent value; calculating a metric for the intent value based the association, wherein the metric is calculated using a plurality of communications associated with the intent value and one or more human agent profiles, and wherein a human agent profile is 


18. The non-transitory computer readable medium of claim 16, wherein the instructions further cause the server computer to perform operations comprising: training an intent management engine using a set of annotation data, wherein the intent value is determined from the one or more operative words using the intent management engine.

19. The non-transitory computer readable medium of claim 16, wherein the annotation for the intent value includes a confidence score for a strength of the association between the communication and the intent value.



21. The non-transitory computer readable medium of claim 16, wherein the instructions further cause the server computer to perform operations comprising: routing the communication between the device and the terminal device.




3. The computer-implemented method of claim 1, wherein the one or more operative words are identified by comparing the one or more operative words to one or more known operative words in a database.

4. The computer-implemented method of claim 1, wherein the intent value associated with the one or more operative words is identified through stored associations in a database.

5. The computer-implemented method of claim 1, further comprising: retrieving the one or more human agent profiles based on the intent value and the metric, wherein the one or more human agent profiles have an association for an agent and a corresponding 

6. The computer-implemented method of claim 1, further comprising selecting a selected human agent profile of the one or more human agent profiles, wherein the selected human agent profile is selected based on a correlation of the selected human agent profile to the intent value and the annotation.

7. The computer-implemented method of claim 1, further comprising routing the communication.

8. A computer-program product tangibly embodied in a non-transitory machine-readable storage medium, including instructions that, when executed by one or more processors, cause the one or more processors to perform operations including: receiving a communication wherein the communication includes one or more words, 


10. The computer-program product of claim 8, wherein the one or more operative words are identified by comparing the one or more operative words to one or more known operative words in a database.

11. The computer-program product of claim 8, wherein the intent value associated with the one or more operative words is identified through stored associations in a database.

12. The computer-program product of claim 8, wherein the operations further include: retrieving the one or more human agent profiles based on the intent value and the metric, wherein the one or more human agent profiles have an association for an agent and a 

13. The computer-program product of claim 8, wherein the operations further include: selecting a selected human agent profile of the one or more human agent profiles, wherein the selected human agent profile is selected based on a correlation of the selected human agent profile to the intent value and the annotation.

14. The computer-program product of claim 8, wherein the operations further include: routing the communication.

15. A system comprising: one or more processors; and one or more non-transitory machine-readable storage media containing instructions that, when executed on the one or more processors, cause the one or more processors to perform operations including: receiving a communication wherein the 


17. The system of claim 15, wherein the one or more operative words are identified by comparing the one or more operative words to one or more known operative words in a database.

18. The system of claim 15, wherein the intent value associated with the one or more operative words is identified through stored associations in a database.

19. The system of claim 15, wherein the operations further include: retrieving the one or more human agent profiles based on the intent value and the metric, wherein the one or more human agent profiles have an 

20. The system of claim 15, wherein the operations further include: selecting a selected human agent profile of the one or more human agent profiles, wherein the selected human agent profile is selected based on a correlation of the selected human agent profile to the intent value and the annotation.



Claims 3,8,10,15,17,22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2,9,16 of U.S. Patent No. 10902199 in view of Thomson (20200175987) .  As per claims 3,8,10,15,17,22, USPatent 10902199 teaches the independent claims 2,9,16 as mapped above (from which claims 3,8,10,15,17,22 depend); however, the claims of  10902199 do not explicitly teach the claimed feedback and usage aspect as found in claims 3,8,10,15,17,22; however, Thomson (20200175987) teaches receiving user feedback and usage data associated with the interaction (as using feedback – para 0682 and usage statistics – para 0328); and updating a machine learning algorithm with the user feedback and usage data, wherein the machine learning algorithm is used to select the intent value using the one or more operative words (as updating/training the learning algorithm of the statistics of the interaction – .   


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thomson (20200175987).

As per claim 2, Thomson (20200175987) teaches a computer-implemented method comprising:
determining an intent value associated with one or more operative words in a communication (as identifying intended actions – para 0275 – determining intent, which, tied to a voice command – para 0712, would be, finding the intent of the voice command), 

 generating an annotation for the intent value, wherein the annotation describes an association between the communication and the intent value (annotating/commenting on the recognized words – as editing/storing the intent/comments of lists and terms – para 0271, to change the behavior of the detection for profane words);
 calculating a metric for the intent value based the association, wherein the metric is calculated using a plurality of communications associated with the intent value (as showing/displaying the accuracies – Table 11 – Item #10; displaying overall accuracy vs automation rate; this is after paragraph 0576)
and one or more human agent profiles, and wherein a human agent profile is associated with a human agent; matching the communication with a terminal device associated with the human agent profile (as choosing the CA profile based upon the context of the transcription – para 0742),
 wherein matching is based on the metric; and facilitating an interaction with the human agent associated with the human agent profile (as associating the reviewer/agent with the commentary/rating – as the captioning agent para 118-122, with the CA profile matched to particular features of a particular speaker – para 0126, 0127).

As per claim 3, Thomson (20200175987) teaches the computer-implemented method of claim 2, further comprising: receiving user feedback and usage data associated with the 

As per claim 4, Thomson (20200175987) teaches the computer-implemented method of claim 2, further comprising: training an intent management engine using a set of annotation data, wherein the intent value is determined from the one or more operative words using the intent management engine ( (annotating/commenting on the recognized words – as editing/storing the intent/comments of lists and terms – para 0271, to change the behavior of the detection for profane words – via intent engine – para 0275).

As per claim 5, Thomson (20200175987) teaches the computer-implemented method of claim 2, wherein the annotation for the intent value includes a confidence score for a strength of the association between the communication and the intent value (as a confidence score for the hypothesis sequence that was generated for the user input – para 0282).

As per claim 6, Thomson (20200175987) teaches the computer-implemented method of claim 2, further comprising selecting a selected human agent profile of the one or more human agent profiles, wherein the selected human agent profile is selected using a machine learning algorithm trained to identify a correlation of the selected human agent profile to the intent value 

As per claim 7, Thomson (20200175987) teaches the computer-implemented method of claim 2, further comprising routing the communication between the device and the terminal device (para 0172, showing multiple devices, which includes a terminal).

As per claim 8, Thomson (20200175987) teaches the computer-implemented method of claim 2, further comprising: receiving user feedback and usage data associated with a plurality of interactions including the interaction (as using feedback – para 0682 and usage statistics – para 0328); updating a machine learning algorithm using the user feedback and usage data, wherein the machine learning algorithm is used for matching the communication with the terminal device (as updating/training the learning algorithm of the statistics of the interaction – para 0339, as well as Table US0004 – retraining the recognition engine, which is part of the language understanding system deriving users intent – para 0275); and facilitating a new interaction using the machine learning algorithm as updated using the user feedback and usage data (as, performing in the next steps, the same recognition/calculation after updating --  0306, 0311, 0324 – see the sections that update the models/databases).

Claims 9-15 are machine claims which perform the method steps of claims 1-8 above and as such, claims 9-15 are similar in scope and content to claims 1-8 above and therefore, claims 9-15 Thomson (20200175987) teaches processors/memory to perform the steps – para 0105.

Claims 16-22 are non-transitory computer readable medium claims which perform the method steps of claims 1-8 above and as such, claims 16-22 are similar in scope and content to claims 1-8 above and therefore, claims 16-22 are rejected under similar rationale as presented against claims 1-8 above.  Furthermore, Thomson (20200175987) teaches processors/memory to perform the steps – para 0105.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Please see related art listed on the PTO-892 form.

Peterson (6882723) teaches an IVR call system evaluating the automated system, including task determination, to an agent-caller -- enter including an interactive voice response (IVR) portion of the call, and, at the caller's option, an agent-caller dialog portion of the call. The apparatus comprises: means for gathering event-sequence data for a plurality of calls received by the call processing center; means for calculating an amount of time a task would take if performed by an agent in the agent-caller dialog portion of a call instead of in the IVR portion of a call, wherein the task is capable of being performed by the call processing center during the IVR portion of a call; means for examining the event-sequence data to determine whether the task, which is capable of being performed in the IVR portion of a call, actually was performed in the IVR portions of the plurality of calls; means for determining an automation rate for the task by calculating what percentage of calls involving the task actually was performed in the IVR portions of those calls; and means for calculating an automation benefit by multiplying the automation rate by an amount of agent-time saved by performing the task in the IVR portion of a call

Meteer (6898277) teaches annotation marking using statistical information of the call-flow specs – see fig. 4.
Ramer (20120209708) teaches context automation of a user requests, and uses location/usage history, and transaction history, to improve the context recognition – see fig. 21.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Opsasnick, telephone number (571)272-7623, who is available Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Richemond Dorvil, can be reached at (571)272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Michael N Opsasnick/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        03/11/2022